Citation Nr: 1615010	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-46 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a claim for service connection for "lumbar degenerative disk disease (claimed as back pain)."  

The Board has construed the Veteran's service connection claim broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In May 2011, the Veteran testified before a Veterans Law Judge who is no longer with the Board (he retired).  A transcript of this hearing is of record.  In April 2015, the appellant was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  There is no record of a reply.  The undersigned has reviewed this transcript.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a back disability that was caused by his service.


CONCLUSION OF LAW

A back disability was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for a back disability.  During his hearing, held in May 2011, he testified that he sustained a back injury during service, that he received private treatment for back symptoms from Dr. M within about four months of separation from service, and that he continued to receive treatment for back symptoms from Dr. M thorough about 1983.  He has stated that Dr. M's treatment records have been destroyed and are not available.  See Veteran's notice of disagreement (VA Form 21-4138), received in July 2009.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in February 1982, he was treated for complaints of a three-day history of back pain.  The assessment was muscle strain.  In May 1982, he was treated for complaints of a two-month history of back pain, with no known trauma.  The impression was muscle strain.  He was profiled (given light duty) for ten days, with no lifting over 25 pounds.  Later that same month, he was given follow-up treatment.  The assessment was low back spasm.  The Veteran's separation examination report, dated in June 1982, shows that his spine was clinically evaluated as normal.  The report notes that the Veteran indicated that he had a back problem profile, and a history of low back pain (LBP) since heavy lifting in May 1982, with treatment PRN (as occasion requires).  

As for the post-service medical evidence, it includes a decision of the Social Security Administration (SSA), dated in October 2005, which shows that the SSA affirmed a previous denial of the Veteran's claim for disability benefits.  The SSA's associated documentation shows that the Veteran reported a work history as a fork lift operator between 1988 and 1999, and as an assembly line helper between 2000 and 2004.  The Veteran claimed that his ability to work was limited by back symptoms that first bothered him in April 2004, and which rendered him unable to work in August 2004, at which time "the job put me out of work.'  He also indicated that he had a history of back surgery.  A March 2005 vocational assessment shows that the Veteran's employment between 1988 and 1999 required him to climb in and out of the forklift numerous times during the workday, and lifting bales of plastic bottles which weighed 50 pounds.  

The SSA's medical reports show the following: in April 2004, the Veteran sustained a work-related injury while lifting and twisting.  Upon receiving his initial treatment, he reported a history  of prior back pain, described as "three years ago with lifting."  See report of Williamsburg Regional Hospital, dated April 26, 2004. 
A June 2004 X-ray report contains an impression noting HNP (herniated nucleus pulposus) with right lumbar radiculopathy, and degenerative disc disease L4-5 and L5-S1.  In September 2004, the Veteran underwent a microlumbar discectomy at L5-S1, right.  A report from Bay Orthopedics, dated in March 2005, shows that the Veteran reported, "He had no back problems while he was in the army."

VA progress notes show that the Veteran established primary care in February 2007, with complaints of back pain and right leg pain and numbness, with no improvement following surgery.  A February 2007 X-ray was negative.  A September 2008 MRI (magnetic resonance imaging) study contains an impression noting mild degenerative stenosis at the L4-5 and L5-S1 levels.  A December 2010 neurosurgery report notes a history of a lumbar laminectomy in March 2009 for disc and lower extremity symptoms, and that an MRI showed a large disc fragment at L5, left, with DDD (degenerative disc disease) at that level.  

A VA examination report, dated in June 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner summarized the Veteran's relevant service and post-service medical history.  The Veteran asserted that his back symptoms began during service in 1982, and had worsened since he left the service.  The report notes, "He states he has suffered no back injury since discharge and he had no back problem prior to service."  He reported currently having back pain on a daily basis, with incapacitating episodes in the last year.  The diagnosis was lumbar degenerative disc disease with no evidence of lumbar radiculopathy.  The examiner concluded:

In my opinion, it is less likely than not that the Veteran's present back problems are related to his military service.  My rationale is that the service medical records do document treatment for back pain over time but more importantly, later records indicate that the Veteran injured his back in the year 2004 while on the job at Honda and following this injury, he underwent surgery on two later occasions.

A VA disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he hurt his back during service in 1982, with continued back pain and use of medicine, followed by a back injury at his job in 2004.  He was noted to have had back surgery in 2004 and 2009, with continued pain.  The diagnosis was intervertebral disc syndrome.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained:

Upon review of his records, he had an episode of back pain while in the service and was placed on profile.  There is not evidence of trauma or accident while in the service and I could not find evidence for a continuation of chronic back pain given the absence of any complaints for the following 20 years.  He has clear evidence of back pain in 2004 which is described as beginning acutely after a work-related back injury, with associated continued back problems.  Therefore, I am forced to opine that it is less likely than not that his current back problems are related to his military service, and it appears more likely that this is the development of [a] new and separate condition.

As an initial matter, the Veteran has asserted that he had ongoing back pain since his service.  However, the SSA's documentation shows that the Veteran reported that his ability to work was limited by back symptoms that first bothered him in April 2004.

The SSA's associated medical reports show that upon receiving his initial treatment, the Veteran reported a history  of prior back pain, described as "three years ago with lifting."  See Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  A report from Bay Orthopedics, dated in March 2005, shows that the Veteran reported, "He had no back problems while he was in the army."  

Finally, the June 2009 VA examination report shows that the Veteran stated that "he has suffered no back injury since discharge and he had no back problem prior to service."  Given the aforementioned evidence of a back injury at his place of employment in 2004, this is clearly incorrect.  The Board therefore finds that the Veteran is not an accurate historian.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board finds that the claim must be denied.  The Veteran was treated for back symptoms in 1982, with no evidence of back pathology.  In his separation examination report, he indicated that he had back symptoms upon separation from service.  However, a back condition was not found at that time.  Following service, he is shown to have a history of physically-demanding employment as a forklift driver for many years.  The earliest post-service medical evidence of treatment for back symptoms is dated in April 2004, at which time he sustained a work-related injury while lifting and twisting.  There is no competent opinion in support of the claim.  The only competent opinions are found in the June 2009 VA examination report and the May 2013 VA DBQ, and these opinions weigh against the claim.  These opinions are considered highly probative evidence against the claim, as both of the examiners indicated that the Veteran's claims files had been reviewed, and as the opinions are accompanied by sufficiently detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no evidence to show that arthritis of the back was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, although the Veteran has claimed to have had ongoing back pain since his service, he has been found not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, some of the Veteran's own prior statement provide highly probative evidence against his claim.   

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability due to his service, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a back disability is related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during service, or for many years after separation from service.  The Veteran has been found not to be an accurate historian. 
Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in September 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  He has been afforded examinations, and etiological opinions have been obtained.  

In May 2011, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before a Veterans Law Judge (VLJ) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the May 2011 hearing, the VLJ identified the issue on appeal.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for a back disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


